In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-13-00174-CR


                             GARY LYNN MOORE, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 251st District Court
                                      Potter County, Texas
                Trial Court No. 65,900-C, Honorable Leland W. Waters, Presiding

                                         April 28, 2014

                               MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Gary Lynn Moore, was indicted for delivery of a controlled substance,

to-wit: cocaine, in an amount of one gram or more but less than four grams. 1 The

indictment further alleged two prior felony convictions for purposes of punishment. 2 The

jury convicted appellant of the indicted offense and, after finding the punishment

enhancement paragraphs “True,” sentenced appellant to serve 60 years in the


      1
          See TEX. HEALTH & SAFETY CODE ANN. § 481.112(c) (West 2010).
      2
          See TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2013).
Institutional Division of the Texas Department of Criminal Justice. Appellant appealed

and we will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response.       Appellant has not filed a

response.


       By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.




                                             2
        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.3




                                                  Mackey K. Hancock
                                                      Justice



Do not publish.




        3
          Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3